    Case: 5:18-mc-00054-SL Doc #: 22-1 Filed: 12/11/18 1 of 1. PageID #: 309




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION,                    Misc. No. 5:18mc54
    Petitioner,
                                             JUDGE SARA LIOI
            v.                               Magistrate Judge George J. Limbert

FULLY ACCOUNTABLE, LLC,
    Respondent.


                             [PROPOSED] ORDER

      Upon consideration of Petitioner Federal Trade Commission’s Unopposed

Motion for Extension of Time and supporting points and authorities,

      IT IS HEREBY ORDERED that Petitioner’s Unopposed Motion for

Extension of Time be, and hereby is, GRANTED;

      IT IS FURTHER ORDERED that Petitioner file its response to Respondent

Fully Accountable, LLC’s Petition to Enforce Petition to Quash and Limit [Doc. 21]

on or before January 11, 2019.

      IT IS SO ORDERED.

                                             _______________________________
                                             GEORGE J. LIMBERT
                                             UNITED STATES MAGISTRATE
Date: December _____, 2018                   JUDGE
